DETAIELD ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-13 and 18-19, in the reply filed on October 18, 2022 is acknowledged. Claims 14-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2022.
Claims 14-17 and 20 have been withdrawn as requested in response to the restriction requirement filed on August 23, 2022. Claims 1-13 and 18-19 are pending in the instant application and are under consideration in the instant office action.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application claims benefit to U.S. Provisional Application No. 62/924,418, filed October 22, 2019. Claims 1-13 and 18-19 are given an earliest effective filing date of October 22, 2019.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claims 1 and 9 use acronyms without first defining what they represent in the independent claims (see for example, “CSF10R”, “SIRP”).  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 4, “Engineered therapeutic comprises cholesterol, Sitosterol, 1-Lysophosphatidylcholine or other conjugatable lipids”” is an improper Markush group; the group is so expansive that one of ordinary skill in the art cannot determine the metes and bounds of the claimed invention. Ex parte Dotter, 12 USPQ 382 (POBA 1931). See also MPEP § 2111.03.
Claim 5 and claim 6, which is dependent on claim 5, recite the limitation "the nanoparticles”. Claim 5 depends from claim 1, which does not include a nanoparticle limitation. Therefore, there is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites that the inhibitor of CSF-R signaling comprises “A chemical backbone with known binding affinity”. As written in the claims and specification, the backbone of the CSF-1R inhibitor is ambiguous; neither the structure or function of this backbone is described. The phrase “known binding affinity” is also problematic because the binding affinity of the backbone, although perhaps known by the applicant, is not knowable to one reading the instant disclosure.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-7, 9, 11, 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to an engineered therapeutic comprised of at least one inhibitor of CSF1-R and at least one inhibitor of CD47-SIRP. As such, this claim is directed to agents that are defined entirely by function (inhibition of specific signaling pathways). See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An engineered therapeutic described only by functional characteristics, such as an inhibitor of CSF1-R signaling or an inhibitor of CD47-SIRP signaling, without any known or disclosed correlation between that function and the inhibitor structure, is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompasses an unknown number of possible inhibitors of CSF1-R signaling and CD47-SIRP signaling. The specification does not provide a consistent structure for all of the possible inhibitors and fails to provide a representative number of species for the claimed genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Claim 1 is directed to an engineered therapeutic comprising at least one inhibitor of CSF1-R signaling and at least one inhibitor of CD47-SIRP signaling. This claim reads on any made therapeutic that comprises at least one but up to an indefinite number of various CSF1-R and SD47-SIRP signaling inhibitors. Claims 7 and 9, which are dependent on claim 1, are limited to a specific inhibitor of CSF1-R kinase and an inhibitor of SHP2, respectively. The specification, however, only discloses one CS1-R kinase inhibitor (i.e. BLZ-945) and one SHP2 inhibitor (i.e. SHP099) (see pg 15, section III). In addition, these genera of inhibitors are defined only by their function, and there is no indication of the structure of the inhibitors (except for the inhibitors in claims 7 and 9). 
The targeting agent, as recited in claim 11, is not directed to a target. The targeting agent could be any peptide or protein, including any antibody, that binds/recognizes any marker for any cell type. CD206 is the only targeting protein species disclosed in the specification, and it seems unlikely that CD206 is representative of the genus for the very broad genus of targeting agent, especially in the absence of clearly pointing out what the target is.  The carrier of claim 13 is also broadly claimed, and, as defined in the specification, could be comprised of any of a number of carriers. Claim 19 is directed toward an inhibitor of the CSF1-R signaling pathway comprising a chemical backbone of known binding affinity. Neither the structure of the chemical backbone nor the function of this backbone is described in the specification. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, “same binding and/or blocking properties as a reference antibody” alone is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, applicant was not in possession of the claimed genus of claims 1-7, 9, 12-13, and 19 at the time the invention was made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al (“Kulkarni”, PTO-892).
The claims are directed to an engineered therapeutic comprising at least one inhibitor of CSF1-R signaling pathway and at least one inhibitor of the CD47-SIRP signaling pathway. 
With respect to claim 1, Kulkarni teaches a modular bifunctional supramolecular assembly of amphiphiles/phospholipids that simultaneously blocks the CD47-SIRP and CSF-1R signaling axes (pg 589, column 2, ln 3-5). This engineered supramolecule (pg 596, column 2, ln 1-11) is comprised of both an inhibitor of CSF1-R and an inhibitor of CD47-SIRP. The benefit of such a supramolecule is blocking the ‘eat me not’ signal via the SIRP pathway while enabling shutdown of CSF-1R signaling and skewing macrophages to a M1 phenotype, thereby promoting phagocytosis of tumor cells and improving antimetastatic efficacy (see abstract). This supramolecule of Kulkarni is a species of the genus of the engineered therapeutic recited in claim 1, and therefore, Kulkarni anticipates instant claim 1.
Regarding claims 2-6, the supramolecular structure of Kulkarni is comprised of amphiphilic molecular subunits that assemble via hydrophobic-hydrophilic interaction to form a lipid bilayer (pg 589, column 2, ln 20-22). This supramolecular assembly is synthesized by dissolving 20 mol % of CSF1R inhibiting amphiphile (this is the inhibitor of CSF1R), 50 mol % L--phosphatidylcholine, and 30 mol % 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-(amino(polyethylene glycol)-2000 (PEG-DSPE) in 1 mM of dichloromethane (Kulkarni, pg 598, column 1, ln 21-24). The second and third lipids of this formulation read directly on the same lipids of instant claims 2/3 (phosphatidylcholine) and claims 5/6 (pegylated nanoparticles), respectively. The advantage of PEG-DSPE is that it can be derivatized with the anti-SIRP antibody at the terminal end of PEG; thus conferring modularity to the design of the bifunctional supramolecule (pg 591, column 2, ln 1-5). 
With respect to claims 7-8, Kulkarni teaches an engineered therapeutic comprised of the CSF1R inhibitor BLZ945, which is a CSF1R kinase inhibitor, as evidenced by Beckmann et al (PTO-892). Regarding claim 7, Kulkarni discloses a supramolecular assembly comprised of the CSF-1R inhibitor BLZ945. While this reference does not explicitly describe BLZ945 as an inhibitor of CSF-1R kinase, it is known in the art to be an inhibitor of CSF-12R kinase as evidenced by Beckmann et al (see title).
Regarding claim 13, Kulkarni teaches suspension of the supramolecular complex in the carrier PBS buffer (Supplement 2, pg 5, ln 1).
Kulkarni teaches the limitation of claim 19, a chemical back bone with known binding affinity. Kulkarni describes simulations to design the amphiphiles starting from a known chemical backbone that blocks the molecular target (pg 589-590, also see Figure 1c).
Therefore, Kulkarni anticipates claims 1-8, 13 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni.
Regarding claim 11, Kulkarni teaches that the supramolecule therapeutic comprising an inhibitor of CSF1R and an antibody against SIRPtargets M2 macrophages via the anti-SIRP antibody, which facilitates this targeting to M2 macrophages because SIRP is expressed on the surface of these cells (pg 597, column 2, ln 41-16). In this way, targeting an antibody directed to a marker expressed on M2 macrophages (i.e. tumor-associated macrophages or TAMs) can bring the inhibitor of CSF1-R in proximity to its respective target (pg 597, column 2, ln 41-46). Therefore, it would have been obvious to one of ordinary skill in the art to add another targeting agent to the supramolecule of Kulkarni, because the engineered therapeutic can then be directed to specific sites of abnormality (e.g., a tumor) to improve therapeutic efficacy.

Claims 1-8, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Zhang et al (“Zhang”; PTO-892). 
Claim 12 is directed toward the limitation wherein the supramolecule therapeutic is conjugated to anti-CD206 antibody for targeting. Kulkarni teaches targeting of the supramolecule (see previous paragraph regarding claim 11) but does not identify anti-CD206 antibody as the targeting agent.
Zhang teaches the synthesis of a photoimmunotherapy probe that specifically targets M2 macrophages (i.e. tumor-associated macrophages or TAMs); the targeting agent is an anti-CD206 antibody that is conjugated to the probe (pg 2, column 1, ln 21-25).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the therapeutic of Kulkarni to include the anti-CD206 antibody of Zhang for targeting the engineered therapeutic, because anti-CD206 antibody was already known to be an effective targeting agent to M2 macrophages. One would have been motivated to do so because directing the therapeutic comprising an inhibitor of CSF1-R signaling and an inhibitor of CD47-SIRP signaling to M2 macrophages, which do not recognize tumor cells as non-self and are not enabled for phagocytosis and tumor cell elimination, will promote phagocytosis of tumor cells at sites where phagocytosis is inhibited.

Claims 1-8, 11, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Murata et al (“Murata”; PTO-892).
Claim 18 is directed toward the limitation wherein the CD47-SIRP signaling pathway inhibitor is CD47 protein. Kulkarni teaches an engineered therapeutic to simultaneously inhibit CSF1-R and CD47-SIRP signaling. Kulkarni does not teach use of CD47 protein as an inhibitor of CD47-SIRP signaling.
Murata teaches the use of recombinant CD47 proteins to block CD47-SIRP interactions in order to increase phagocytosis of tumor cells; a CD47 variant with a higher affinity for SIRP than wildtype CD47 was shown to act synergistically with tumor-specific monoclonal antibodies to enhance phagocytosis of tumor cells (pg 2352, column, ln 16-20).
Thus, it would have been obvious to the ordinary artisan that CD47 protein of Murata could be used as an inhibitor of the CD47-SIRP signaling pathway in the engineered therapeutic of Kulkarni to promote phagocytosis of cancer cells as a treatment for cancer.

Claims 1-11, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view Murata and Zhao et al (“Zhao”; PTO-892).
Claims 9 and 10 are directed toward the limitation wherein the CD47-SIRP signaling pathway inhibitor is an inhibitor of SHP, more specifically SHP099. Kulkarni teaches a lipid compound conjugated with a compound selected from a group comprising a kinase inhibitor, a chemotherapeutic drug, or an immunomodulator/antibody to the engineered therapeutic to simultaneously inhibit CSF1-R and CD47-SIRP signaling. Kulkarni does not teach the CD47-SIRP signaling inhibitor as an inhibitor of SHP2. 
Murata teaches that SIRP is a transmembrane protein expressed on the surface of macrophages; the extracellular domain binds to CD47 and the cytoplasmic region, when phosphorylated, binds to the protein tyrosine phosphatase SHP2 (pg 2350, column 1, ln 14-40). Blockade of CD47-SIRP signaling enhances phagocytic activity, leading to increased eradication of tumor cells. Zhao teaches an inhibitor of SHP2, SHP099, which is a cancer immunotherapy treatment (see Abstract). Since SHP2 is downstream of SIRP, inhibiting SHP2 would decrease activation of CD47-SIRP signaling and thus increase phagocytosis.
Therefore, it would have been obvious to the ordinary artisan to use the SHP2 inhibitor of Zhao using the rationale of Murata, because SHP099 would be an effective inhibitor of CD47-SIRP signaling and thus would enhance phagocytosis and tumor cell elimination. A person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either therapy alone (see MPEP §2144.06).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649




/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649